Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 16/808,551 that is filed on 03/04/2020. Claim 1-14 are currently under examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 214E02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540,220 USPQ 303 (Fed. Cir. 1983).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “additional flat component” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to para. [0021] of the specification, a stringer can be additional to the use of a spar and describes “…This may be considered for flow bodies that are designed according to another design principle that uses stringers…”. It is not clear if the spar is still necessary or the stringer is sufficient and how the second load path component is coupled to one or both of the spar and/or stringer. Appropriate correction/clarification required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Barr (US 2010/0193635).
Regarding Claim 1, Barr discloses a wing leading-edge device (20, Fig. 1), comprising: a flow body having a front side (40, Fig. 1), and a back side; and a plurality of ribs (32, Fig. 1, Fig. 16) arranged in the flow body, wherein at least one of the plurality of ribs (Fig. 12) is a load introduction rib comprising at least one first lug (38) for coupling with a drive mechanism, a second load path component, comprising at least one second lug (38), wherein the second load path component is at least connected to the load introduction rib, such that a second opening of the at least one second lug is co-axial with a first opening of the corresponding at least one first lug (i.e. the two lugs 38 protruding from the rib body 34 and two coaxial opening).  
Regarding Claim 2, Barr discloses a wing leading-edge device (20, Fig. 1) wherein the flow body comprises a spar (28, Fig. 2) extending substantially parallel to a spanwise leading edge of the flow body and separating the flow body into a front section and at least one rear section, and wherein the at least one first lug is arranged in the at least one rear section.  
Regarding Claim 3, Barr discloses a wing leading-edge device (20, Fig. 1) wherein the spar (28) is arranged transverse to the ribs (32)(Fig. 2), and wherein the second load path component is chamfered (38 is chamfered i.e. cut/rounded corners) and connected to both the load introduction rib and the spar.  
Regarding Claim 6, Barr discloses a wing leading-edge device (20, Fig. 1) wherein the second load path component is a flat component and exclusively connected to the respective load introduction rib (i.e. the second lug 38, Fig. 12 is a flat component and is exclusively connected to the respective load introduction rib 32).  
Regarding Claim 10, Barr discloses a wing leading-edge device (20, Fig. 1) wherein the load introduction rib (32, Fig. 12) and the second load path (38, Fig. 12) are mirror inverted and each comprises a flat attachment surface (Fig. 12), and wherein the load introduction rib and the second load path component are attached to one another through the attachment surfaces (Fig. 12).  
Regarding Claim 13, Barr discloses a wing (para. [0008], ‘aircraft wing’) having a fixed wing body and a wing leading-edge device (20, Fig. 1) according to claim 1.  
Regarding Claim 14, Barr an aircraft (abstract, para. [0002]), having at least one wing according to claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 2010/0193635).
Regarding Claim 11, the examiner took an official notice that the use of additional flat component like washers arranged between attachment surfaces is well known in the pertaining art. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wing leading edge device of Barr with the well-known additional flat component in order to prevent/stop crack as well as minimize wobble and clearance between surfaces.

Allowable Subject Matter
Claims 4-5 and 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642